Citation Nr: 0909744	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-39 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Anchorage, Alaska.

When the case was last before the Board in November 2008, it 
was remanded for reissuance of the June 2008 statement of the 
case.  In both the April 2008 remand and the November 2008 
remand, the Board instructed the RO to develop the claim of 
entitlement to service connection for bilateral hearing loss, 
which was raised by the Veteran's representative in March 
2008.  As there is no indication that any such development 
action has been accomplished, this matter is again referred 
to the RO.


FINDING OF FACT

The competent evidence is in equipoise with respect to 
whether the Veteran's tinnitus is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus 
was incurred during active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
light of the favorable determination with respect to the 
merits of the case, no further discussion of VCAA compliance 
is needed.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service. 38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Based upon the evidence of record, the Board finds that it is 
at least as likely as not that the Veteran's tinnitus was 
incurred in active service.  In this regard, while the 
Veteran's service treatment records are negative for any 
specific complaints or findings pertaining to tinnitus, they 
do reveal that he was a rifleman, that he participated in 
counterinsurgency operations in Vietnam, and that he was an 
instructor in the scuba school in the drown proofing course.  
The Board also notes that the Veteran is in receipt of the 
Navy Achievement Medal with "V" device.  

The Veteran's enlistment examination report notes normal 
hearing.  Based upon the whispered voice test, the Veteran's 
hearing was also noted to be normal in July 1968 and at the 
separation exam in March 1970.  

The Veteran has specifically stated that he has had tinnitus 
since service.  Notably, in the September 2005 VA exam 
report, the Veteran indicated that he has had ringing in his 
ears since the time after he attended scuba school and 
participated in a deep dive of 200 feet.  He stated that the 
tinnitus was not noticeable except at night when there was no 
other noise.  Additionally, at the Travel Board hearing 
before the undersigned, the Veteran testified, under oath, 
that he first experienced tinnitus during the time that he 
was training for Vietnam as a dive instructor.  

While the record contains essentially three opinions against 
the claim, none of these opinions is based upon a complete 
review of the record, to include the Veteran's in-service 
noise exposure and scuba diving experience.  The September 
2005 VA examiner opined that the Veteran's tinnitus is 
unlikely related to scuba diving in service because there is 
no evidence showing that the Veteran did any scuba diving in 
service.  The basis of this decision has proven untrue, and 
when the Board remanded the case to obtain a new opinion 
based upon the new evidence confirming the Veteran's service 
as a dive instructor, the opinion provided in the July 2007 
addendum (to the new July 2007 VA exam report which contained 
no diagnosis of tinnitus) was that "[n]o new information was 
noted in the C-file since the 2005 audiologic examination to 
support the claim for service connection of the reported 
tinnitus."  As was noted in the April 2008 Board remand, 
this statement is clearly untrue.  A second addendum by the 
same VA audiologist in August 2007 states that it is "not as 
least as likely as not" that the Veteran's tinnitus was 
either caused by or had its onset during service because the 
Veteran provided a history of having an onset of tinnitus in 
the late 1970s.  This is contrary to the history provided by 
the Veteran in the course of the original September 2005 VA 
examination.  Additionally, the VA audiologist again 
improperly reported that the claims folder contained no new 
or pertinent information to support the Veteran's claim since 
the original evaluation in 2005.

Pursuant to the April 2008 Board remand, the Veteran 
underwent a new VA examination in May 2008.  The report of 
that examination contains an opinion which states as follows:  

Due to the patient's fluctuating hearing thresholds 
on 3 C&P Examinations between 2005 and 2008 and the 
fact that in none of these examinations did the 
patient reveal audiologic results consistent with 
noise exposure or conductive hearing loss that 
would be expected as a result of barotraumas, that 
no hearing test results or ENT notes are available 
for the time span of 24 March 1970 and 13 September 
2005, that the [V]eteran claims onset of his 
tinnitus 10 years after leaving the military with 
normal hearing in both ears and over 10 years after 
completing scuba training, this examiner is unable 
to provide the requested information as to whether 
it is at least as likely as not that the [V]eteran 
has current tinnitus that is related to acoustic 
trauma and/or scuba diving which occurred during 
his military service with any degree of medical 
certainty.

In considering the evidence as a whole, the Board finds that 
the three medical opinions against the claim are without 
merit because, as explained above, they are based upon an 
inaccurate factual premise.  The Board notes that the weight 
of a medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467 (1993).  

Although the May 2008 VA exam report does not contain a 
positive opinion in that the examiner did not opine that 
there is a 50 percent or better probability that the 
Veteran's tinnitus is related to his military service, the 
opinion is also not against the claim.  Therefore, there is 
no medical evidence against the claim.

The Board notes that there is evidence of record (which was 
taken into account in the May 2008 VA opinion) that indicates 
that the Veteran experienced post-service noise exposure.  

In essence, the Board finds that the Veteran's testimony 
concerning his tinnitus is both credible and competent, given 
the nature of the disability.  See Robinson v. Shinseki, No. 
2008-7096 (Fed. Cir. March 3, 2009) (per curiam) 
(nonprecedential).  Moreover, there is no truly favorable or 
unfavorable medical evidence of record.  The claim has been 
remanded on three separate occasions, and there is no reason 
to believe that an additional remand for an additional 
medical opinion would result in a better opinion.  Therefore, 
in light of the evidential record, and giving the Veteran the 
benefit of the doubt, the Board has determined that service 
connection for tinnitus is in order.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


